El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
El ejercicio de nuestra jurisdicción disciplinaria en este asunto tiene como fundamento el siguiente trasfondo de he-chos.(1)
La señora Cordero Rodríguez contrató al licenciado Santos Vías para que la representara en la demanda de divorcio presentada en el Tribunal Superior, Sala de Bayamón, *883por su entonces esposo Ángel M. Molina (Civil Núm. 81-3305). Previos incidentes relativos a una pensión provisional, honorarios pendente lite y una enmienda en que se in-vocó la causal de separación, finalmente se dictó sentencia disolviendo el vínculo matrimonial. Subsiguientemente, el tribunal reinstaló y concedió a la señora Cordero Rodríguez una pensión alimenticia.
Al tiempo, Ángel M. Molina presentó en el mismo foro una demanda sobre división de gananciales (Civil Núm. 83-2738 (502)). La señora Cordero Rodríguez acudió nueva-mente al licenciado Santos Vías para que la representara. Le informó que en el inventario relacionado en la demanda, Án-gel M. Molina había omitido ciertos bienes gananciales. Éste aceptó la encomienda y le comunicó que sus honorarios “se-rían a base del 15% de los bienes que le correspondieran en liquidación o $6,000.00 la cantidad que fuera menor y que para no gravar su casa, los honorarios se pagarían de los demás bienes o créditos que se reclamaban en la Reconven-ción y que negaba el demandante”. Exhibit IV pág. 17. Al decir del licenciado Santos Vías, no le requirió anticipada-mente depósito para gastos, pues “era cliente de la oficina” y a ella “nunca le preocupó la cantidad de honorarios a pagar siempre que se le garantizara que a ella le correspondería la casa donde resid[í]a y el carro que utilizaba”. (Énfasis suplido.) íd. Medió, pues, un acuerdo verbal sobre los hono-rarios. El licenciado Santos Vías contestó la demanda, pre-sentó una reconvención y, oportunamente, realizó varias ges-tiones profesionales conducentes a identificar y a valorar los bienes adicionales.
Posteriormente, ella suscribió un contrato escrito sobre honorarios que tenía ciertos renglones rutinarios en blanco. Esta situación motivó después un malentendido e incidente entre ambos, que con el tiempo culminó en que el licenciado Santos Vías pidiera al foro judicial que se le relevara de con-tinuar representándola. Lo hizo mediante moción suscrita el *88421 de mayo de 1984. En la misma, adujo la existencia de se-rias discrepancias y hostilidades entre ambos. En el acápite tercero consignó: “Que el abogado que suscribe no ha co-brado un s[ó]lo centavo en concepto de honorarios de abo-gado a la demandada por las gestiones realizadas en [e]ste caso y no tiene intención de cobrar los mismos.” (Énfasis suplido.) Exhibit VIII, pág. 28. El tribunal accedió el 28 de mayo.
Poco tiempo después, la señora Cordero Rodríguez, como demandada en ese pleito de liquidación de bienes ganan-ciales, gestionó directa y personalmente con los abogados del demandante Ángel M. Molina una estipulación transaccional que puso fin al caso. En virtud de la misma, logró que se le adjudicara, por la Escritura Núm. 10 de 5 de octubre de 1984 ante el notario Ángel L. Tapia Flores, su casa en la Calle José E. Pedreira HN-65, Levittown, un Datsun 1976 y rete-ner la posesión de otros bienes. Concluimos que este acuerdo, en lo esencial, fue producto del fruto de las investi-gaciones y diligencias profesionales realizadas por el licen-ciado Santos Vías antes de su renuncia, incluso la reconven-ción.
El 11 de octubre de 1985, después de varias gestiones extrajudiciales infructuosas tendentes a cobrar $650 de gastos desembolsados, el licenciado Santos Vías, por propio derecho, demandó a la señora Cordero Rodríguez en el Tribunal de Distrito, Sala de Toa Alta (CD-85-1570). Fundó esta causa de acción precisamente en los servicios profesionales prestados en relación con el pleito de liquidación de los bienes gananciales (Civil Núm. 83-2738) antes aludidos y el contrato verbal de 15% o $6,000 (cantidad que fuera menor). En el párrafo cuarto de su demanda expuso que “[s]e acordó que el pago de [h]onorarios hasta donde fuera posible no se haría gravando la propiedad ganancial donde residía la [se-ñora Cordero Rodríguez] y s[í] de las demás propiedades ga-nanciales que se reclamaban...”. Exhibit VI, pág. 21. Pidió, *885además, $650 en gastos incurridos en las gestiones relacio-nadas, consistentes de dos (2) visitas al Bo. Mameyes de Utuado a investigar y a fotografiar unas propiedades y va-rias visitas a dos (2) bancos, al Registro de la Propiedad y al Departamento de Transportación y Obras Públicas.
La señora Cordero Rodríguez fue emplazada el 15 de oc-tubre de 1985. No contestó por escrito y le fue anotada la rebeldía. El 12 de diciembre de 1985 se celebró la vista.' Ella compareció sola y no contrainterrogó. El licenciado Santos Vías declaró y sometió dos (2) cartas de requerimiento de cobro, una (1) certificación del Registro de la Propiedad y varias fotografías. El 16 de diciembre de 1985, el Tribunal de Distrito dictó sentencia en rebeldía por la suma de $6,650, costas y gastos. Una vez notificada, final y firme, el licen-ciado Santos Vías solicitó y obtuvo su ejecución contra la propiedad en la Calle José E. Pedreira HN-65, Levittown, residencia de la señora Cordero Rodríguez. Oportunamente, fue subastada por esa cantidad al Ledo. Mark C. Jiménez en representación de Olympic Mortgage Bankers Corp. Me-diante cheque, el licenciado Santos Vías cobró in toto la sen-tencia el 24 de octubre de 1986. La señora Cordero Rodrí-guez fue obligada por un alguacil a desalojar la residencia.
Contra esta actuación, la señora Cordero Rodríguez se quejó ante el Procurador General y, finalmente, ante este Tribunal. El sustrato de su súplica es que se le “devuelva [su] hogar”. Exhibit I, pág. 6.
HH
Con vista a estos hechos, por considerar meritoria la queja, ordenamos al Secretario del tribunal que procediera a remitir copia del informe del Procurador General al licen-ciado Santos Vías. Le concedimos término para que compa-reciera por escrito a mostrar causa por la cual no debería formulársele querella disciplinaria. En nuestra resolución le aclaramos que ese trámite era sin menoscabo de que devol-*886viera a la señora Cordero Rodríguez “el valor representativo del crédito de la propiedad subastada, en consideración a su compromiso judicial de renunciar a cobrar honorarios de abogado según expresado en su moción del 21 de mayo de 1984 antes aludida, apuntalado en el acuerdo de siempre ex-cluir dicha propiedad de cualquier contingencia o riesgo de cobro de tales honorarios”. (Énfasis suplido.) Resolución de 30 de junio de 1988, págs. 5-6.
En su comparecencia, por conducto del letrado Mario A. Rodríguez Torres, el licenciado Santos Vías alude a sus quince (15) años como profesional de derecho sin quejas o querellas en su contra. Expone su dedicación a actividades cívicas y deportivas ejemplares en Bayamón. No cuestiona los hechos esenciales antes relacionados. Nos dice que su proceder respondió a que “toda la conducta de la querellante [señora Cordero Rodríguez] no tenía otro propósito que lo-grar su renuncia y economizarse el justo pago por su tra-bajo”. Comparencia de 9 de septiembre de 1988, pág. 4. Se aduce que es frente “a esta percepción de injusticia que el Lie. Santos Vías, quizás comete el error de juicio de iniciar los trámites de reclamar, primero extrajudicial y luego judi-cialmente el pago de los servicios prestados”. (Énfasis su-plido y en el original.) íd. Argumenta que su actuación no fue para “molestar o perjudicar a la parte contraria, haciéndola víctima de opresión o daños... [ni] motivada por un af[á]n de lucro, ni con el propósito de molestar a la querellante. Hoy reconoce el Ledo. Santos Vías que en una situación similar no reaccionaría de la misma manera”. (Énfasis suplido.) íd., pág. 5. Finalmente, concluye:
Recapitulando entendemos que si algo hubo incorrecto en la conducta del Ledo. Carlos Santos Vías fue producto de un error de juicio y de ello da fe la conducta profesional y personal del Ledo. Santos Vías, en su vida diaria.
Entendemos que no hubo conducta [é]tica de tal magnitud que justifique el que se formule querella disciplinaria contra *887el Ledo. Santos Vías sobre todo, cuando el trámite presente ha representado angustia y penar personal y familiar de sufi-ciente envergadura como para servir de lección.
No queremos concluir nuestra comparecencia sin notificarle a este Honorable Tribunal que el Ledo. Carlos Santos Vías tiene disponible los seis mil dólares ($6,000.00) reclamados como honorarios para ser devueltos a la querellante — Doña Eufracia Cordero Rodríguez. Habremos de iniciar la comuni-cación correspondiente con el Honorable Procurador General a los fines de que nos asista en la devolución de dicho dinero a la querellante. (Énfasis suplido.) Comparecencia de 9 de sep-tiembre de 1988, págs. 5-6.
hH 1 — 1 ( — 1
Ante los hechos expuestos, nuestra adjudicación está forzosamente limitada por el marco, un tanto estrecho, de nuestra jurisdicción disciplinaria. Por ende, no podemos acoger el ruego de la señora Cordero Rodríguez de que le devolvamos su hogar. (2) No obstante, ello no es impedimento para aproximarnos a ese pedido —en virtud de nuestra indeclinable función rectora de hacer justicia— y así proveer un remedio equivalente que restaure, en lo posible, los bienes lesionados por razón de conducta antiética.
*888Bajo este prisma, al evaluar la acción del licenciado Santos Vías se destaca su carácter clásico y dual como abogado de una parte que, sin perder su condición de funcionario del tribunal, se transforma en abogado parte contra aquélla. Este binónimo ocasional se proyecta sobre el marco del Código de Ética Profesional en las dimensiones deontológicas siguientes:
1. Canon 17. Prohíbe llevar un pleito civil cuando se estu-viere convencido de que se pretende por medio del pleito mo-lestar o perjudicar a la parte contraria, haciéndola víctima de opresión o de daño. A su amparo, la comparecencia del licenciado Santos Vías —en este caso abogado y parte— su-braya el elemento de que su firma en las alegaciones de la demanda significa que, en su opinión, el caso es “uno digno de sanción judicial”, y está bien fundado.
2. Canon 23. “La naturaleza fiduciaria de las relaciones entre abogado y cliente exige que éstas estén fundadas en la honradez absoluta.” 4 L.P.R.A. Ap. IX.
8. Canon 2U- En la fijación de honorarios no debe esti-marse los consejos y servicios en más ni en menos de lo que realmente valen.
4. Canon 25. Ordena expresamente que las “controver-sias con los clientes con respecto a la compensación deben evitarse por el abogado en todo lo que sea compatible con el respeto a sí mismo y con el derecho que tenga a recibir una compensación razonable por los servicios prestados. Sola-mente deben establecerse demandas contra los clientes para evitar injusticias, imposiciones o fraudes”. (Énfasis suplido.) 4 L.P.R.A. Ap. IX.
<1
Bajo esta axiología ética, el licenciado Santos Vías incurrió en un serio error de juicio deontológico. Su percepción de que la señora Cordero Rodríguez había aprovechado injustamente el fruto legítimo de sus labores y sus diligen-*889cias profesionales —aun cuando fuera correcta— no justifi-caba su proceder. Todo tiende a indicar que actuó festinada-mente en dos (2) ocasiones: una al renunciar a los honorarios a que era acreedor hasta ese momento, en ocasión de pedir el relevo de su encomienda, y otra, cuando presentó la acción en cobro de tales honorarios y prosiguió la misma. Máxime, que llevó esa acción hasta sus últimas consecuencias: embargo y venta en pública subasta de la propiedad que especí-ficamente se había acordado sería siempre excluida de cual-quier contingencia o riesgo de cobro de honorarios de abo-gado.
Lo expuesto, de ordinario, sería suficiente para ordenar una querella formal y, en su oportunidad, posteriormente de-cretar su suspensión del ejercicio de abogado. Sin embargo, la comparecencia del licenciado Santos Vías nos convence de que, salvo este incidente, estamos ante un profesional ínte-gro y honrado que incurrió en un lamentable error de juicio de perfiles éticos. Por esa razón descartamos al presente ese curso de acción.
Ahora bien, sus errores y sus omisiones profesionales han ocasionado un daño. Interpretamos su disposición de de-volver inmediatamente la suma de $6,000 como un ofreci-miento tendente a corregir ese error mediante una compen-sación económica. In re Pagán Ayala, 117 D.P.R. 180 (1986). Así visualizada, cuantitativamente la oferta no es suficiente. Para lograr plenamente ese propósito, se impone otra ave-nida decisoria. Después de todo, el resultado neto de su ac-ción fue que la señora Cordero Rodríguez perdió en pública subasta el inmueble que constituía su hogar y fue obligada a desalojarlo. Reiteradamente ha reclamado su devolución. Aunque como pedido específico estamos impedidos de conce-derlo, concluimos que esa lesión patrimonial, en la dimensión ética, sí es remediable mediante la devolución de la cantidad que representaba el valor líquido (equity) de esa propiedad, más los intereses devengados desde esa fecha. Ese es el pre-*890ció justo que en este lamentable incidente le corresponde pa-gar al licenciado Santos Vías.
A tal efecto, le concedemos el término de noventa (90) días. Para su implantación, a su costo, se determinará el valor líquido (equity) de dicha propiedad a la fecha en que fue subastada. Ese valor será la suma que deberá devolver el licenciado Santos Vías. Este trámite se realizará con la inter-vención directa del Procurador General o de su represen-tante. Una vez informado el Tribunal de su cumplimiento, procederemos a darle reposo final a este asunto.

Se dictará la correspondiente sentencia.

El Juez Asociado Señor Rebollo López no intervino.

(1) Formulados en los documentos y. correspondencias entre las partes unidos al informe del Procurador General, un examen de los autos originales de las causas judiciales y la comparecencia del abogado Santos Vías.


(2) No nos compete en esta instancia • — y nos abstendremos— de examinar si la sentencia dictada en rebeldía es susceptible de ser atacada bajo el fundamento de fraude que provee el inciso (3) de la Regla 49.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III. La misma establece dos (2) tipos de fraude: “interpartes” y al tribunal. Si es “fraude entre partes la moción de relevo debe ser presentada den-tro del término de seis meses. En los casos de fraude al tribunal puede éste dejar sin efecto la sentencia sin limitación de tiempo alguno”. (Énfasis suplido.) Muni-cipio de Coamo v. Tribunal Superior, 99 D.P.R. 932, 939 (1971). En dicho caso dijimos que fraude al tribunal cubre ‘“sólo aquellos tipos de fraude cuyo efecto o cuya intención es mancillar al tribunal como tal, o que es fraude perpetrado por oficiales del tribunal, de tal forma que la maquinaria judicial no pueda ejercer como de costumbre su impareial labor de juzgar los casos que se le presentan para adjudicación’”. (Énfasis suplido.) Municipio de Coamo v. Tribunal Superior, supra, pág. 939. Bajo esta categoría cae “la preparación, el uso y la presen-tación en la vista del caso de prueba falsa obtenida por la parte adversa por medio del soborno y la instigación al perjurio ...”. Martínez v. Tribunal Superior, 83 D.P.R. 358, 360 (1961).